996 F.2d 1225
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Luis LOPEZ-MARTINEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70717.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1993.*Decided June 23, 1993.

Before KOZINSKI, SILER*** and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Petitioner seeks to set aside the INS determination of deportability on the grounds that he is innocent.  "The INS may not examine the validity of a conviction for deportation purposes."   See Avila-Murrieta v. INS, 762 F.2d 733, 736 (9th Cir.1985);   see also Ocon-Perez v. INS, 550 F.2d 1153, 1154 (9th Cir.1977).

AFFIRMED


*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Eugene E. Siler, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3